Exhibit 10.3

THE HILLSHIRE BRANDS COMPANY

2002 LONG-TERM INCENTIVE STOCK PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT NOTICE AND AGREEMENT

 

 

[INSERT PARTICIPANT NAME]

This Performance-Based Restricted Stock Unit Grant Notice and Agreement (the
“Agreement”), made as of August 10, 2012 (“Award Date”), by The Hillshire Brands
Company, a Maryland corporation (“Company”), to you is evidence of an award made
under The Hillshire Brands Company 2002 Long-Term Incentive Stock Plan (“Plan”),
which is incorporated into this Agreement by reference. A copy of the Plan has
been provided to you and is also available from The Hillshire Brands Company
Compensation Department.

1. Performance-Based Restricted Stock Unit Award. Subject to the restrictions,
limitations, terms and conditions specified in the Plan and this Agreement, the
Company hereby awards to you as of the Award Date:

            Performance Stock Units (PSUs)

which are considered Stock Awards under the Plan (the “Award”). The vesting of
the Award is based both upon the Company’s performance during fiscal years 2013
– 2014 (FY 2013-2014) (the “Performance Period”) and your continued service with
the Company or any of its subsidiaries (collectively, the “Hillshire Companies”)
from the Award Date through August 31, 2014 (the “Vesting Period”), subject in
each case to the terms and conditions set forth in this Agreement. The actual
number of PSUs ultimately released, if any, shall be determined as of the last
day of the Vesting Period (the “PSU Vesting Date”). The PSUs shall be settled in
shares of common stock of the Company.

2. Vesting of the Award.

(a) Performance-Based Vesting. A number of PSUs subject to the Award shall
become earned (the “Earned PSUs”) following the end of the Performance Period
based on the Company’s FY 2013-2014 Relative Total Stockholder Return (as
defined below) in accordance with the performance levels and payout percentages
set forth in the table below; provided that, subject to the remainder of this
Agreement, the vesting of such Earned PSUs shall be contingent on you remaining
continuously employed with the Hillshire Companies through the PSU Vesting Date.
For the avoidance of doubt, your period of continuous employment for purposes of
vesting excludes any severance period.

 

Hillshire % Percentile Rank (1)

   % of PSUs Earned (2)

>90th

       150 %

  70th

       125 %

  50th

       100 %

  25th

         50 %

<25th

             0 %

 

(1) Percentile rank includes the Company in the calculation of Relative Total
Stockholder Return performance.

 

(2) Payouts between payout levels will be determined by linear interpolation.

(b) Committee Discretion. Notwithstanding the attainment of the performance
measures with respect to the Award or anything herein to the contrary, in all
cases, the Compensation and Employee Benefits Committee of the Company’s Board
of Directors (the “Committee”) shall have the sole and absolute discretion to
reduce the amount of any payment with respect to any portion of the Award that
would otherwise be made to any participant or to decide that no payment shall be
made. The Company shall not distribute the shares subject to the Award, unless
and until the Committee has certified that the applicable performance measures
have been satisfied, which certification shall occur as soon as practicable
following the last day of the Performance Period.



--------------------------------------------------------------------------------

(c) Definitions. For purposes of this paragraph 2, the terms below have the
following meanings:

 

  i. Initial Average Stock Price means the average closing price of a share of
common stock of company, as report on the principal national stock exchange on
which such common stock is traded, for the 20 trading days immediately following
the first trading day of the Performance Period

 

  ii. Final Average Stock Price means the average closing price of a share of
common stock of a company, as reported on the principal national stock exchange
on which such common stock is traded, for the 20 trading days immediately
preceding the last trading day of the Performance Period

 

  iii. Peer Group means the following companies:

 

Boston Beer Company, Inc.    McCormick & Company, Incorporated Campbell Soup
Company    Monster Beverage Corporation Chiquita Brands International, Inc.   
National Beverage Corp. ConAgra Foods Inc.    Pilgrim’s Pride Corporation Dean
Foods Company    Ralcorp Holdings Inc. Dr. Pepper Snapple Group, Inc.   
Sanderson Farms, Inc. Flowers Foods, Inc.    Seneca Foods Corporation General
Mills, Inc.    Smart Balance, Inc. Green Mountain Coffee Roasters, Inc.   
Smithfield Foods, Inc. H.J. Heinz Company    Snyder’s-Lance, Inc. Hain Celestial
Group, Inc.    The Clorox Company Hormel Foods Corporation    The Hershey
Company J&J Snack Foods Corp.    The J.M. Smucker Company Kellogg Company   
Tootsie Roll Industries, Inc. Lancaster Colony Corporation    Treehouse Foods,
Inc.

 

  iv. Relative Total Stockholder Return means the Company’s Total Stockholder
Return percentile rank compared to the Total Stockholder Return of the Peer
Group over the Performance Period.

 

  v. Total Stockholder Return (TSR) means the cumulative rate of return on a
share of common stock, as measured by dividing (A) the sum of the cumulative
amount of dividends for the Performance Period, assuming dividend reinvestment,
and the difference between the Initial Average Stock Price and the Final Average
Stock Price by (B) the Initial Average Stock Price.

3. Acceptance of Terms and Conditions. By electronically acknowledging and
accepting this Award, you agree to be bound by the terms and conditions
contained in this Agreement and the Plan and any and all conditions established
by the Company in connection with Awards issued under the Plan, and understand
that this Award neither confers any legal or equitable right (other than those
rights constituting the Award itself) against the Company directly or
indirectly, nor does it give rise to any cause of action at law or in equity
against the Company. In order to vest in the Award described in this Agreement,
you must have accepted the Award within 45 calendar days after receipt of this
Agreement.

 

- 2 -



--------------------------------------------------------------------------------

4. Dividend Equivalents. Subject to the restrictions, limitations and conditions
as described in the Plan, dividend equivalents payable on the PSUs will be
accrued (in cash, without interest) on your behalf at the time that dividends
are otherwise paid to owners of the Company’s common stock. Dividend equivalents
will be settled and paid at the same time as the vested PSUs are settled
pursuant to the terms of this Agreement.

5. Distribution of the Award. If the distribution is subject to tax withholding,
such taxes will be settled by withholding cash and/or a number of shares with a
market value not less than the amount of such taxes. Any cash from dividend
equivalents remaining after withholding taxes are paid will be paid in cash to
you. The net number of shares of the Company to be distributed will be delivered
to your electronic stock plan account on or as soon as practicable after the PSU
Vesting Date (but in no event later than March 15th of the first calendar year
immediately following the PSU Vesting Date). If withholding of taxes is not
required, none will be taken and the gross number of shares and dividend
equivalents will be distributed to you in accordance with this paragraph 5. You
are personally responsible for the proper reporting and payment of all taxes
related to the settlement of the Award.

6. Death, Total Disability or Retirement. If you cease active employment (i.e.,
cease to be coded as active on the payroll system) with the Hillshire Companies,
because of your death or because you become Totally Disabled (as defined under
the appropriate long-term disability benefit plan, if applicable), the Award
shall continue to vest after such termination based on the Company’s actual
performance and any Earned PSUs shall be distributed to you or your estate at
the same time as the Earned PSUs, if any, are distributed to other participants.
In the case of your attaining age 55 or older and if you have at least 10 years
of service with the Hillshire Companies when your employment terminates, or in
the case of your attaining age 65, regardless of service, the Award will
continue to vest after your termination based on the Company’s actual
performance and any Earned PSUs shall be distributed to you at the same time the
Earned PSUs, if any, are distributed to other participants. These provisions
apply only to the Award under this Agreement; other awards may have different
provisions.

7. Involuntary Termination, Voluntary Termination and Non-Severance Event
Termination. The following provisions apply only to the Award granted under this
Agreement; other awards may have different provisions

(a) Involuntary Termination. If your employment with the Hillshire Companies is
terminated and you are eligible to receive severance benefits under The
Hillshire Brands Company Severance Plan for Corporate Officers, the Severance
Pay Plan, the Severance Pay Plan for Executives, the Severance Pay Plan for
Certain Events or any other written severance plan of the Company (collectively,
a “Severance Event Termination”), you will be eligible to receive a prorated
distribution that is determined by multiplying the Earned PSUs covered by the
Award by a fraction, the numerator of which is the number of months of your
active service from Award Date through the date your employment terminates (not
including the severance period), and the denominator of which is the number of
months from Award Date through the PSU Vesting Date.

In the event that the division, business unit or business segment of the Company
to which at least 80% of your time is dedicated or from which you are on leave
of absence is sold, closed, spun off or otherwise divested and, as a result of
such transaction, your employment with the Hillshire Companies is terminated,
the Committee shall have discretion regarding the treatment of your Award upon
the consummation of such transaction, which treatment may include without
limitation acceleration of vesting and settlement of all or a portion of the
Award or substitution of the Award. The decision of the Committee regarding any
such treatment shall be final, binding and conclusive.

(b) Voluntary Termination and Non-Severance Event Termination. If your
employment terminates for reasons other than those described above (i.e., you
voluntarily terminate employment with the Hillshire Companies or your employment
is terminated by the Hillshire Companies such that you are not eligible for
severance pay under any of the Company’s severance plans), then the Award shall
be canceled on the date your employment terminates, with no pro-rata vesting.

8. Non-Competition/Non-Solicitation/Confidentiality. As a condition to your
receipt of this PSU grant, you must electronically accept a Non-Competition,
Non-Solicitation and Confidentiality Agreement within 45 calendars days after
receipt of this Agreement. Please carefully read the Non-Competition,
Non-Solicitation and Confidentiality Agreement in its entirety and feel free to
have your lawyer review it prior to accepting it.

 

- 3 -



--------------------------------------------------------------------------------

9. Adjustment of the Award. In the event of any change in the capital structure
of the Company (including but not limited to a stock dividend, stock split,
reverse stock split, combination or exchange of securities, merger,
consolidation, recapitalization, spin-off, split off, liquidation or other
distribution of any or all of the assets of the Company to stockholders, other
than normal cash dividends) or any change in any rights attendant to any class
of authorized securities of the Company (an “Adjustment Event”), the Committee
shall make proportionate adjustments with respect to the number and class of
securities subject to the Award and the performance measures set forth in
paragraph 2 to reflect such Adjustment Event and to maintain the Award’s
intrinsic and fair value; provided, that the Committee shall retain discretion
with respect to how any such proportionate adjustments shall be made. The
decision of the Committee regarding any such adjustment shall be final, binding
and conclusive.

10. Forfeiture/Adjustment.

(a) Misconduct/Restatement. Notwithstanding anything contained in this Agreement
to the contrary, you may forfeit all or a portion of the Award and/or be
required to repay the Company, or you may be entitled to a decreased or
increased Award, upon the occurrence of any of the following events.

(i) Misconduct. If you engage in any activity contrary or harmful to the
interests of the Company, including but not limited to: (i) competing, directly
or indirectly (either as owner, employee or agent), with any of the businesses
of the Company, (ii) violating any Company policies, (iii) soliciting any
present or future employees or customers of the Company to terminate such
employment or business relationship(s) with the Company, (iv) disclosing or
misusing any confidential information regarding the Company, or
(v) participating in any activity not approved by the Board of Directors of the
Company which could reasonably be foreseen as contributing to or resulting in a
Change of Control of the Company (as defined in the Plan) (such activities to be
collectively referred to as “wrongful conduct”), then (A) the Award, to the
extent it remains restricted, shall terminate automatically on the date on which
you first engaged in such wrongful conduct, and (B) if the wrongful conduct
occurred within six months following the PSU Vesting Date, you shall pay to the
Company in cash any financial gain you realized from the vesting of the PSU. For
purposes of this paragraph 10, financial gain shall equal the fair market value
of the shares of the Company common stock on the PSU Vesting Date multiplied by
the number of PSUs actually distributed pursuant to the Award, reduced by any
taxes paid in countries other than the United States which taxes are not
otherwise eligible for refund from the taxing authorities.

(ii) Restatement of Financial Results. This paragraph 11(a)(ii) applies to you
only if you are an “officer” of the Company, as defined in Rule 16a-1(f) under
the Securities Exchange Act of 1934, at the time you received this Award
(“Officer Participant”). If you are an Officer Participant and you vest in an
Award (including if the distribution of an incentive award is deferred pursuant
to the Deferred Compensation Plan), which vesting was predicated upon the
Company achieving certain financial results (the “Original Amount”), and within
two years after the PSU Vesting Date, the Company restates its financial
statements due to material noncompliance with financial reporting requirements
under the securities laws (such restated financial statements, the “Restated
Financials”), then the vested amount of the Award shall be recalculated based on
the Restated Financials (the “Adjusted Amount”). If the Original Amount is
greater than the Adjusted Amount, then on the date on which the Company files
the Restated Financials with the Securities and Exchange Commission (“SEC”), any
vested portion of this Award that has not yet been distributed automatically
shall be reduced by an amount equal to (i) the Original Amount, less (ii) the
Adjusted Amount. If the Adjusted Amount is greater than the Original Amount,
then on the date on which the Company files the Restated Financials with the
SEC, any vested amount that has not yet been distributed automatically shall be
increased by an amount equal to (A) the Adjusted Amount, less (B) the Original
Amount. If the incentive award already has been distributed then, as soon as
practicable after the date on which the Company files the Restated Financials
with the SEC, (x) you shall pay to the Company, in cash, any

 

- 4 -



--------------------------------------------------------------------------------

financial gain you realized from the vesting of the incentive award that is
attributable to the excess of the Original Amount over the Adjusted Amount, if
the Original Amount is greater than the Adjusted Amount, or (y) the Company
shall pay to you, in cash, an amount equal to the excess of the Adjusted Amount
over the Original Amount, if the Adjusted Amount is greater than the Original
Amount. No interest will be due to or paid by the Company or you to the other
with respect to any such true up payment. The Committee may determine, in its
discretion and based on the circumstances leading to the Company’s filing of
Restated Financials with the SEC, that any recoupment or payment under this
paragraph 10(a)(ii) is not practical and may elect to forego the application of
this paragraph 10(a)(ii).

(b) Clawback. The Award and the shares of common stock delivered pursuant to
this Agreement are subject to forfeiture, recovery by the Company or other
action pursuant to any clawback or recoupment policy which the Company may adopt
from time to time, including without limitation any such policy which the
Company may be required to adopt under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.

(c) Offset. By accepting this PSU, you consent to and authorize the Company to
deduct from any amounts payable by the Company to you, any amounts you owe to
the Company under this paragraph 11. This right of set-off is in addition to any
other remedies the Company may have against you for breach of this Agreement or
the Non-Competition, Non-Solicitation and Confidentiality Agreement
electronically accepted by you pursuant to paragraph 8.

11. Rights as a Stockholder. You will have no rights as a stockholder with
respect to any of the PSUs subject to the Award until and unless you receive
shares of the Company following vesting of these PSUs.

12. Conformity with the Plan. The Award is intended to conform in all respects
with, and is subject to, all applicable provisions of the Plan. Any
inconsistencies between this Agreement or the Plan shall be resolved in
accordance with the terms of this Agreement.

13. Interpretations. Any dispute, disagreement or question which arises under,
or as a result of, or in any way relates to the interpretation, construction or
application of the Plan or this Agreement will be determined and resolved by the
Committee or its delegate. Such determination or resolution by the Committee or
its delegate will be final, binding and conclusive for all purposes.

14. Employment Rights. Nothing in the Plan or this Agreement confers on you any
right to continue in the employ of the Hillshire Companies or in any way affects
the Hillshire Companies’ right to terminate your employment without prior notice
any time for any reason.

15. Consent to Transfer Personal Data. By accepting this Award, you voluntarily
acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this paragraph. You are not obliged to consent to
such collection, use, processing and transfer of personal data. The Hillshire
Companies hold certain personal information about you, that may include your
name, home address and telephone number, fax number, email address, sex,
beneficiary information, age, language skills, date of birth, social security
number or other employee identification number, job title, employment or
severance contract, current wage and benefit information, tax-related
information, plan or benefit enrollment forms and elections, option or benefit
statements, any shares of stock or directorships in the Company, details of all
options or any other entitlements to shares of stock awarded, canceled,
purchased, vested, unvested or outstanding in your favor, for the purpose of
managing and administering the Plan (“Data”). The Hillshire Companies will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the
Hillshire Companies may further transfer Data to any third parties assisting the
Hillshire Companies in the implementation, administration and management of the
Plan. These recipients may be located throughout the world, including the United
States. You authorize them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of stock on your behalf to a broker
or other third party with whom you may elect to deposit any shares of stock
acquired pursuant to the Plan. You may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting the Company.

 

- 5 -



--------------------------------------------------------------------------------

16. Miscellaneous.

(a) Modification. The Award is documented by the minutes of the Committee and or
as approved by the CEO for non-corporate officers, which records are the final
determinant of the number of PSUs granted and the conditions of this grant. The
Committee may amend or modify the Award in any manner to the extent that the
Committee would have had the authority under the Plan initially to grant such
PSUs, provided that no such amendment or modification shall impair your rights
under this Agreement without your consent. Except as in accordance with the two
immediately preceding sentences and paragraph 18, this Agreement may be amended,
modified or supplemented only by an instrument in writing signed by both parties
hereto.

(b) Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Agreement shall be
governed by the internal laws of the State of Illinois, including matters of
validity, construction and interpretation. You and the Company agree that all
claims in respect of any action or proceeding arising out of or relating to this
Agreement shall be heard or determined in any state or federal court sitting in
Chicago, Illinois, and you agree to submit to the jurisdiction of such courts,
to bring all such actions or proceedings in such courts and to waive any defense
of inconvenient forum to such actions or proceedings. A final judgment in any
action or proceeding so brought shall be conclusive and may be enforced in any
manner provided by law.

(c) Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns of the parties hereto whether so expressed or not.

(d) Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

17. Amendment. Notwithstanding anything in the Plan or this Agreement to the
contrary, the Award may be amended by the Company without the consent of you,
including but not limited to modifications to any of the rights granted to you
under the Award, at such time and in such manner as the Company may consider
necessary or desirable to reflect changes in law.

18. Section 409A. This Agreement is intended to be exempt from Section 409A of
the Internal Revenue Code of 1986, as amended, pursuant the short-term deferrals
exception described in Treasury Regulation Section 1.409A-1(b)(4)) and any
Earned PSUs shall be distributed no later than the later of (1) the 15th day of
the third month of the calendar year following the calendar year in which your
right to the Earned PSUs ceased being subject to a substantial risk of
forfeiture, and (2) the 15th day of the third month of the Company’s fiscal year
following the Company’s fiscal year in which your right to the Earned PSUs
ceased being subject to a substantial risk of forfeiture.

 

- 6 -